Per Curiam.
The writ of error in this case is brought to review a judgment in the Supreme Court entered on a postea from the Camden County Circuit Court to which it was referred for trial. We have examined the errors assigned and deem them to be entirely without merit. The judgment under review will therefore be affirmed.
For affirmance — The Chancellor, Chief Justice, Garrison, Swayze, Trenchard, Parker, Bergen, Minturn, ICalisch, Bogert, Vredenburgh, Congdon, Treaoy, JJ. 13.
For reversal — None.